Citation Nr: 1647977	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than a disorder related to other specified trauma and stressor.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 2007 to August 2011, and had additional periods of active duty for training and inactive duty for training in the Army National Guard between May 2004 and November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for a traumatic brain injury (TBI) and posttraumatic stress disorder (PTSD).  

The Board remanded these issues in June 2015.  At that time, the Board recharacterized the Veteran's appeal as entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a May 2016 rating decision, the RO granted service connection for TBI residuals and a disorder related to other specified trauma and stressor.  The RO also promulgated a supplemental statement of the case (SSOC) continuing the denial for service connection for an acquired psychiatric disorder other than disorder related to other specified trauma and stressor.


FINDING OF FACT

In a July 2016 written statement, the Veteran withdrew his appeal for service connection for an acquired psychiatric disorder other than disorder related to other specified trauma and stressor.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for service connection for an acquired psychiatric disorder other than disorder related to other specified trauma and stressor.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran's then-representative submitted a July 2016 written statement indicating his intent to withdraw his appeal.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and it is dismissed.


ORDER

The appeal for service connection for an acquired psychiatric disorder other than disorder related to other specified trauma and stressor is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


